UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 Date of Report:October 29,2007 Commission File Number 1-32591 SEASPAN CORPORATION (Exact name of Registrant as specified in its Charter) Unit 2, 7th Floor, Bupa Centre, 141 Connaught Road West, Hong Kong China (Address of principal executive offices) [Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.] Form 20-F x Form 40-F o [Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-I Rule 101 (b)(1).] Yes o No x [Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b)(7).] Yes o No x [Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.] Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Item 1 - Information Contained in this Form 6-K Report Attached as Exhibit I is a copy of an announcement of Seaspan Corporation datedOctober 29,2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SEASPAN CORPORATION Date:October 29, 2007 By: /s/Sai W. Chu Sai W. Chu ChiefFinancial Officer
